Citation Nr: 0600985	
Decision Date: 01/12/06    Archive Date: 01/19/06	

DOCKET NO.  04-34 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a knee disability. 

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs







INTRODUCTION

The veteran served on active military duty from February 1966 
to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that determination, the RO denied service 
connection for a knee disability, pes planus, and a back 
disability.  

The issue of entitlement to service connection for back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and as such, 
will be addressed in the REMAND portion of the following 
decision.  


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issues addressed in this decision.  

2.  A chronic knee disability was not manifest during 
service, arthritis of the knee was not shown within one year 
of separation from service, and any current knee pathology 
may not be attributed to service.  

3.  Pes planus clearly and unmistakably preexisted the 
veteran's active service and clearly and unmistakably was not 
aggravated by such service.  


CONCLUSIONS OF LAW

1.  A knee disability was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Pes planus clearly and unmistakably preexisted active 
service and clearly and unmistakably was not aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153; 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2005).  The VCAA imposes obligations on VA in terms of 
its duty to notify and assist claimants.

A.  The Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, the VA has satisfied its duty to notify 
by means of a January 2004 letter to the veteran.  This 
letter, taken in conjunction with the subsequently issued 
statement of the case and supplemental statement of the case, 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The January 2004 letter also 
notified the veteran of his opportunity to submit any 
"further information."  Additionally, the Board notes that, 
in compliance with Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the VA satisfied its duty to notify by issuing a VCAA 
letter prior to the initial unfavorable decision on his claim 
for VA benefits.  

B.  The Duty To Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A, (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2005).  

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the issues of entitlement 
to service connection for a knee disability and pes planus.  
The veteran's service medical records, and reports of post 
service treatment, have been obtained.  It appears that no 
other evidence exists that can be procured.  In fact, in a 
statement dated in January 2005 indicated that he has 
"furnished the VA with all evidence that . . . [he is] aware 
of."  

The veteran has not been accorded VA examinations of his 
knees and feet.  As the Board will discuss in the following 
decision, service medical records are negative for complaints 
of, treatment for, or findings of a knee disability.  The 
first competent evidence of any knee pathology is dated more 
than 15 years after the veteran's separation from active 
military duty.  Further, the claims folder contains no 
competent evidence that the veteran has a currently diagnosed 
knee disability.  Although pes planus is noted on the service 
enlistment examination, the remainder of the service medical 
records are negative for complaints of, treatment for, or 
findings of such a disability.  Further, the claims folder 
contains no competent evidence of post-service foot 
treatment.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See Charles v. Principi, 16 
Vet. App. 370 (2002) & 38 USCA 5103A(a)(2).  The Board 
concludes, therefore, that a remand to accord the veteran 
relevant VA examinations of his knees and feet is not 
necessary.  No further development action is necessary with 
respect to the claims adjudicated in this decision.  

II.  The Merits of the Veteran's Claim

A.  Service Connection For A Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Prinicipi, 3 Vet. App. 542, 548 (1992).  

In addition, service connection for certain diseases, such as 
arthritis, may be established on a presumptive basis by 
showing that the disorder manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran's service medical records are entirely negative 
with respect to complaints or clinical findings with regard 
to a knee disability.  Private clinical records disclose 
that, in April 1985, the veteran was seen with complaints of 
pain and swelling behind his left knee after having twisted 
the joint during the previous week.  It was indicated that, 
as a mechanic, he did a lot of work on his knees and that his 
knees were subject to significant stress.  X-rays showed 
normal joint spaces, but there was a question of small 
calcified fragments in the medial joint space of the left 
knee.  An initial assessment of traumatic or overuse 
arthritic-type syndrome of the left knee versus foreign body 
of the knee joint was noted.  Significantly, however, no 
further clinical findings with respect to the left knee joint 
are of record.  

The veteran asserts that he has a knee disability as a result 
of having altered his gait due to constant marching and 
drills during service.  Significantly, the service medical 
records are devoid of knee pathology.  The only post service 
clinical notation of left knee pathology (which reflects a 
possible diagnosis of traumatic arthritis of the left knee 
versus foreign body in the left knee joint) is dated in 1985, 
more than 15 years after the veteran's separation from active 
military duty.  Further, there is no clinical correlation 
noted between any post service left knee pathology and the 
veteran's active military duty.  In fact, the claims folder 
contains no competent evidence of a currently diagnosed knee 
disability.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a knee disability.  The doctrine of reasonable 
doubt, is therefore, not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

B.  Service Connection For Pes Planus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Furthermore, a pre-existing injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service beyond the 
natural progress of the disease.  38 U.S.C.A. §§ 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2005).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  Also, 
where there was merely a flare-up of the pre-existing 
condition, with no permanent increase, the presumption of 
aggravation is not applicable.  See Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991); see also Browder v. Brown, 5 
Vet.App. 268, 271 (1993).  

The service medical records disclose a finding of second 
degree pes planus upon entry into active service.  However, 
subsequent service medical records do not disclose treatment 
for any further foot pathology.  Pes planus was not indicated 
upon separation examination.  In fact, at the separation 
examination, the veteran specficially denied ever having 
experienced any foot trouble.  Additionally, there is no post 
service clinical documentation of record with respect to 
bilateral foot pathology.  

The VA General Counsel has essentially determined that VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  In the instant case, the 
veteran's pes planus was clearly noted upon entry into active 
service.  However, there were absolutely no complaints or 
further findings during service including at separation, and 
there is absolutely no post service clinical documentation of 
further pes planus treatment.  Under such circumstances, the 
Board is of the opinion that VA has met its substantial 
burden by proving by clear and convincing evidence that the 
preexisting pes planus disability did not undergo an increase 
in severity during the veteran's active service.  To hold 
otherwise would be to engage in unwanted medical speculation.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a foot disability.  The doctrine of reasonable 
doubt, is therefore, not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

The claim of entitlement to service connection for a knee 
disability is denied.

The claim of entitlement to service connection for pes planus 
is denied.



REMAND

The Board acknowledges that service medical records are 
negative for complaints of, treatment for, or findings of a 
back disability.  However, post-service medical records 
reflect treatment for low back pathology between December 
1986 and June 2001.  Magnetic resonance imaging completed on 
the veteran's lumbar spine in May 2001 reflects degenerative 
change from L2-L3 through L5-S1 and spondylolisthesis at L5 
on S1 which is most likely due to the degenerative change.  
The record also shows that the veteran received multiple 
epidural steroid injections between May and June 2001.  

Importantly, in a September 2004 statement, a private 
physician indicated that the veteran's degenerative disc 
disease "seems to have arisen from plantar planus and the 
repetitive trauma that started in service from marching."  
It thus appears that the physician has clinically indicated 
that there is a direct correlation between the veteran's 
duties during service and his current low back disability.  
The veteran has not been accorded a VA examination of his 
back to determine the etiology of any diagnosed pertinent 
disability.  In light of the post service statement submitted 
by the veteran's private physician, the Board finds that a 
remand of the veteran's back claim is necessary to obtain a 
medical opinion regarding the probable etiology of any back 
disorder found on examination.  See, 38 C.F.R. § 3.159(c) (4) 
(2005); see Charles v. Principi, 16 Vet. App. 370 (2002).  
Accordingly, the case is REMANDED as follows:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature, extent and 
etiology of any back disorder that he may 
be found to have.  The veteran's claims 
folder and a copy of this remand should 
be made available for review in 
conjunction with the examination.  

All necessary tests, including X-rays, 
should be conducted.  All pertinent back 
pathology found on examination should be 
noted in the evaluation report.  In 
addition, the examiner should provide an 
opinion as to whether it is as least as 
likely as not that any current back 
disability is related to the veteran's 
service, or events therein.  

The reasons and bases for all opinions 
expressed should be set forth in a clear 
and logical manner on the examination 
report.  The examiner is asked to address 
the September 2004 private medical 
opinion which associated the veteran's 
degenerative disc disease with his 
in-service marching duties.  

2.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
back disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


